Citation Nr: 0123902	
Decision Date: 10/01/01    Archive Date: 10/09/01

DOCKET NO.  95-34 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a stomach disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to December 
1968.  His claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 rating decision, in which 
the Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO), determined that the veteran had not 
submitted new and material evidence to reopen his claim of 
entitlement to service connection for stomach ulcers.  In 
September 1997, the Board reopened the veteran's claim on the 
basis that new and material evidence had been submitted and 
remanded it to the RO for additional development.  In 
February 2000, the Board acknowledged the prior reopening, 
recharacterized the claim as entitlement to service 
connection for a stomach disorder, and affirmed the RO's 
denial of this claim.

The veteran appealed the Board's February 2000 decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  Based on an Appellee's Motion for Remand and to 
Stay Further Proceedings (motion) filed in November 2000, the 
Court vacated and remanded the Board's decision for 
readjudication pursuant to the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000). 


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
veteran's claim.

2.  The veteran's stomach disorder has most recently been 
diagnosed as a hiatal hernia and gastroesophageal reflux 
disease.

3.  The veteran's hiatal hernia and gastroesophageal reflux 
disease are not related to his period of active service.  

4.  The veteran did not manifest an ulcer to a degree of 10 
percent within a year of his discharge from service.


CONCLUSION OF LAW

A stomach disorder was not incurred in or aggravated by 
service and it may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 1991 & 
Supp. 2000), as amended by the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096 (2000) (to 
be codified as amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309 (2000); as amended by 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue before the Board is whether the veteran is entitled 
to service connection for a stomach disorder.  The Board 
denied the veteran this benefit in February 2000 based on 
rationale that was then valid, but upon which, due to a 
recent change in the law, the Board may no longer rely.  
Specifically, the Board found that there was no medical 
evidence of record linking the veteran's hiatal hernia or 
gastroesophageal reflux disease to his gastrointestinal 
complaints treated in service, establishing that an ulcer 
manifested to a degree of 10 percent within a year of the 
veteran's discharge from service, establishing that the 
veteran had a chronic stomach disorder in service, or linking 
the veteran's hiatal hernia or gastroesophageal reflux 
disease to his alleged continuity of gastrointestinal 
symptomatology experienced after discharge from service.  
Based on these findings, the Board concluded that the veteran 
had not submitted evidence of a well-grounded claim of 
entitlement to service connection for a stomach disorder.  

The veteran appealed the Board's February 2000 decision to 
the Court, and while his appeal was pending, legislation was 
passed that eliminates the need for a claimant to submit a 
well-grounded claim and enhances the VA's duties to notify a 
claimant regarding the evidence needed to substantiate a 
claim and to assist a claimant in the development of a claim.  
See Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C.A. §§ 5100-5107, 5126).  This legislation now 
necessitates the Board to proceed directly to an adjudication 
of the merits of a service connection claim (provided the 
Board finds that the VA has fulfilled its duties to assist 
and notify) without determining whether the claim is well 
grounded.  The change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment of the VCAA and which are not 
final as of that date.  VCAA, Pub. L. No. 106-475, § 7(b), 
114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West Supp. 2001). 
Further, during the pendency of this appeal, in August 2001, 
the VA issued regulations to implement the VCAA.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(b), which is effective August 
29, 2001. 

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1990).  In this case, the RO has not indicated 
that it developed the veteran's claim for service connection 
for a stomach disorder pursuant to the VCAA or amended 
regulations.  However, as explained below, prior to the 
changes, the RO took action that is consistent with the 
notification and assistance provisions of the new law and 
regulations.  Therefore, the Board's decision to proceed in 
adjudicating the veteran's claim does not prejudice the 
veteran in the disposition thereof.  See Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).  

First, as required by the VCAA, in a June 1995 rating 
decision and letter notifying the veteran of this decision, 
the RO informed the veteran of the evidence needed to 
substantiate his claim and provided him an opportunity to 
submit such evidence.  See VCAA, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2096-97 (2000) (to be codified as amended at 
38 U.S.C. §§ 5102, 5103).  Subsequently, the veteran and his 
representative submitted multiple written statements and 
private medical records in support of the veteran's claim, 
and the veteran presented testimony at a hearing held before 
the undersigned Board Member at the RO in May 1997.  
Moreover, in a statement of the case issued in September 1995 
and a supplemental statement of the case issued in September 
1999, the RO notified the veteran of all regulations 
pertinent to service connection claims, including those 
relating to well-groundedness, informed him that it had 
denied his claim for service connection for a stomach 
disorder because he had not submitted medical evidence 
linking that disorder to his period of active service 
(evidence that was previously required to well ground a claim 
and that is still required to grant a claim on the merits), 
and provided him an opportunity to present further evidence 
and argument in support of his claim.  

Second, as required by the VCAA, the RO assisted the veteran 
in obtaining and fully developing all evidence necessary for 
the equitable disposition of his claim.  See VCAA, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified as amended at 38 U.S.C. § 5103A).  For instance, 
since the veteran filed his claim, the RO has secured most of 
the evidence identified by the veteran as being pertinent to 
his claim, including service medical records and VA and 
private outpatient and inpatient treatment records.  In one 
case, the RO's attempt to secure pertinent evidence was 
unsuccessful.  In January 1995, the RO requested treatment 
records from Robert W. Gibson, M.D., but in April 1995, Dr. 
Gibson responded that he was unable to locate any records of 
treatment of the veteran.  The Board is not aware of any 
other available, outstanding evidence that might substantiate 
the veteran's claim.  In addition, in December 1997, because 
the medical evidence of record suggested, but did not 
definitively establish, a relationship between the veteran's 
stomach disorder and his in-service gastrointestinal 
complaints, the RO requested a VA examiner to evaluate the 
veteran and provide a medical opinion regarding the etiology 
of the veteran's stomach disorder.  The VA examiner complied 
with the RO's request and provided such an opinion in a VA 
examination report dated January 1998.  

Inasmuch as the RO has notified the veteran of the evidence 
needed to substantiate his claim and has obtained and fully 
developed all relevant evidence necessary for the equitable 
disposition of that claim, actions which are required under 
the VCAA, a Remand to comply with the VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (holding that strict adherence to legal 
requirements does not dictate an unquestioning, blind 
adherence in the face of overwhelming evidence in support of 
the result in a particular case because such adherence would 
impose additional burdens on the VA with no benefit flowing 
to the veteran).  

The veteran in this case seeks entitlement to service 
connection for a stomach disorder he alleges first manifested 
in service.  Service connection may be granted for disability 
resulting from injury or disease incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(2000).  Peptic (gastric or duodenal) ulcers are presumed to 
have been incurred in service if manifested within a year of 
separation from service to a degree of 10 percent or more.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.307, 3.309 (2000). 

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

In this case, the veteran served on active duty from May 1967 
to December 1968. His service medical records confirm that he 
was treated for stomach complaints during that time period.  
In June 1968 and July 1968, the veteran complained of 
intermittent stomach cramps, and the examining physicians 
diagnosed mild enteritis and gastritis respectively.  The 
veteran presented twice in October 1968 and November 1968 
with complaints of pain in his right side and stomach cramps.  
The same examining physician diagnosed colonic spasm.  During 
the veteran's separation examination in December 1968, the 
veteran indicated that he had not had stomach, liver or 
intestinal trouble, and the examining physician noted no 
clinical gastrointestinal abnormalities.

The veteran alleges that he continued to experience 
gastrointestinal symptomatology following his discharge from 
service.  Post-service medical records confirm treatment for 
stomach complaints within a year of the veteran's discharge.  
From April 1969 to May 1969, the veteran was hospitalized at 
a VA hospital after complaining of upper abdominal cramps.  A 
sigmoidoscopy was performed for the purpose of observing 
peptic ulcer disease, but no such disease was found.  There 
is no medical evidence of record disclosing that the veteran 
was seen for stomach complaints from 1969, when he was 
hospitalized, to 1977.

According to VA outpatient treatment records and progress 
notes from the office of Thomas C. Glasscock, M.D., the 
veteran has received intermittent treatment and has been on 
prescriptions for stomach complaints since 1977.  In March 
1993, Dr. Glasscock referred the veteran for an upper 
gastrointestinal examination.  A report of this examination 
reflects that the veteran had duodenitis with perhaps a small 
erosion/ulcer in the apex of the duodenal bulb. In 1995 and 
1997, during visits to a VA Medical Center, physicians 
diagnosed peptic ulcer disease and  gastroesophageal reflux 
disease.

During a VA examination in January 1998, an 
esophagogastroduodenoscopy and antral biopsies were 
conducted.  These tests showed that the veteran had a sliding 
hiatal hernia, a normal stomach, antrum and duodenum, and no 
duodenitis, scarring in the duodenum or duodenal ulcer 
disease.  Based on these findings, the examiner indicated 
that the veteran does not have a gastric ulcer or 
Helicobacter pylori infection, which explains 70 to 90 
percent of gastric and duodenal ulcers, but rather, 
endoscopically silent gastroesophageal reflux disease and a 
hiatal hernia.  He indicated that although it is possible 
that the veteran has non-ulcerative dyspepsia, it is more 
likely that his current complaints are caused by 
gastroesophageal reflux disease.

Clearly, the evidence establishes that the veteran currently 
has a stomach disorder that has most recently been diagnosed 
as a hiatal hernia and gastroesophageal reflux disease.  That 
notwithstanding, there is no evidence, beyond the veteran's 
contentions, linking this disorder to service, or 
establishing that an ulcer manifested to a degree of 10 
percent within a year of the veteran's discharge from 
service.  As the veteran is a layperson with no medical 
training or expertise, his contentions, alone, are 
insufficient to link his stomach disorder to his period of 
active service or to diagnose an ulcer within a year of his 
period of active service.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992) (holding that laypersons are not competent 
to offer medical opinions).

During the January 1998 VA examination, the examiner was 
specifically asked to determine whether the veteran's current 
gastrointestinal complaints relate to the documented in-
service gastrointestinal complaints.  The examiner, after 
thoroughly reviewing the veteran's service and post-service 
medical records, opined that no such relationship exists.  He 
explained that the veteran's in-service complaints were 
likely caused by irritable bowel syndrome or possibly by non-
ulcerative dyspepsia, a related disease, but not by 
gastroesophageal reflux disease.  He also opined that neither 
the veteran's gastroesophageal reflux disease nor his hiatal 
hernia developed during his period of active service.  
Inasmuch as the veteran has not submitted medical evidence to 
the contrary, his claim must be denied.

The Board acknowledges the contentions of the veteran and his 
representative, including those presented during the May 1997 
hearing held before the undersigned Board Member.  However, 
in the absence of competent medical evidence supporting the 
contentions that the veteran's current stomach complaints are 
related to service and that an ulcer was diagnosed during the 
1969 VA hospitalization, the Board cannot grant the claim. 

ORDER

Entitlement to service connection for a stomach disorder is 
denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

